DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I, miR-21-5p in the reply filed on 7/6/2021 is acknowledged.
The species election with respect to miRNA is withdrawn upon further consideration.
Claims  55, 66  withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/6/2021.
Claims 1-9, 15-18, 24-27 and 34 are being examined.
Priority
The instant application was filed 05/29/2019 claims priority from provisional application 62677618, filed 05/29/2018.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/6/2021, 8/4/2020, 12/20/2019 are being considered by the examiner.
Drawings
The drawings are objected to because the figures are not labeled consistent with 37 CFR 1.84 (u) (1) which requires, “The different views must be numbered in consecutive Arabic numerals, starting with 1,independent of the numbering of the ..  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because Figure 5 provides nucleic acid sequences that are not identified by SEQ ID NO. 37 CFR 1.821 (d) requires , “Where the description or claims of a patent application discuss a sequence that is set forth in the  “Sequence Listing ” in accordance with paragraph (c) of this section, reference must be made to the . Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
oC” in claims 25 is indefinite.  The MPEP states that relative terms such as "at least about" can present an issue of indefiniteness when there was nothing in the specification, prosecution history, or the prior art to provide any indication as to what range of specific activity is covered by the term "about".  Amgen, Inc. v. Chugai Pharmaceutical Co., 927 F.2d 1200, 18 USPQ2d 1016 (Fed. Cir. 1991).  See MPEP § 2173.05(b).  In this case, the terms " upto about 40oC " and "about" are not defined by the claim, the specification does not provide a sufficient standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, the phrase " upto about 40oC " is undefined since an ordinary artisan would not have a proper basis from which to know what the limitation can be upto about 40oC.  Thus, one of ordinary skill in the art could reasonably construe " upto about 40oC " to be a variety of subjective values.  Since one of ordinary skill in the art could not be expected to make a reasonable distinction in the absence of further definitions and/or guidance in the specification, the metes and bounds of claim 25, and all claims dependent thereon are indefinite.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 15-17, 24, 25, 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Torrente-Rodríguez (Biosensors and Bioelectronics (2016) volume 86, pages 516-521) as evidenced by Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021) and Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021).
With regards to claim 1, 34Torrente-Rodríguez teaches 

    PNG
    media_image1.png
    699
    997
    media_image1.png
    Greyscale


With regards to claims 2, Torrente-Rodriguez teaches miR-21 which is 18-25 nucleotides.  
With regards to claims 3-4, Torrente-Rodriguez teaches miRNA which is an RNA and microRNA. 
With regards to claim 5, Torrente-Rodriguez teaches first and second segments of about 10 nucleotides.(figure 1).
With regards to claim 7, Torrente-Rodriguez teaches the detection probe and capture probe are the full length of the miRNA (figure 1).
With regards to claim 8, Torrente-Rodriguez does not teach amplification or enrichment of RNA prior to step (a).
With regards to claim 9, Torrente-Rodriguez teaches incubation at 37oC (s5).  
With regards to claim 15, Torrente-Rodriguez teaches the use magnetic beads (abstract).
With regards to claim 16, Torrente-Rodriguez teaches biotin labeled (Table s2).
With regards to claim 17, Torrente-Rodriguez teaches Streptavidin HRP conjugate.
oC.( Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021)
With regards to claim 25, Torrente-Rodriguez teaches AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT which has a melting temperature of 64.49oC. (Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-9, 15-17, 24, 25, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrente-Rodríguez (Biosensors and Bioelectronics (2016) volume 86, pages 516-521) as evidenced by Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021) and Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021) and Wegman (Trends in Analytical Chemistry (2013) volume44, pages 121-130).
With regards to claim 1, 34Torrente-Rodríguez teaches 

    PNG
    media_image1.png
    699
    997
    media_image1.png
    Greyscale

Torrente-Rodriguez teaches, “The targetmiRNA-21 contains 11-base complementary sequences to both the biotinylated capture probe (b-LCp) and the detector probe (Dp).Accordingly, the target miRNA is sandwiched between the b-LCp, previously immobilized on the surface of Strep-MBs and the Dp. The two hairpin DNA molecules (b-H1 and b-H2) acted as fuel strands and have a short loop region, a long 
Torrente-Rodriguez does not specifically teach the use of LNA.
However, Wegman teaches, “It has been shown that the use of locked nucleic-acid (LNA) bases in probes can equalize melting temperatures of multiple miRNAs, allowing increased specificity.” (Egman (2.3, page 123).  Wegman teaches, “ Locked nucleic acids (LNAs) are RNA analogs that have decreased flexibility of backbone, and, as a result, increased binding strength between the probe and the miRNA. This allowed Neely et al. to fit two short hybridization probes onto a single target. E” (page 125, 2nd column, 2nd full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the LNA of Wegman for the probes of Torrente-Rodriguez.  The artisan would be motivated as Wegman teaches LNA increase specificity and binding strength between probe and miRNA relative to other nucleotides.  The artisan would have a reasonable expectation of success as the artisan is merely substituting one probe for another with improved properties.  
With regards to claims 2, Torrente-Rodriguez teaches miR-21 which is 18-25 nucleotides.  
With regards to claims 3-4, Torrente-Rodriguez teaches miRNA which is an RNA and microRNA. 
With regards to claim 5, Torrente-Rodriguez teaches first and second segments of about 10 nucleotides.(figure 1).

With regards to claim 8, Torrente-Rodriguez does not teach amplification or enrichment of RNA prior to step (a).
With regards to claim 9, Torrente-Rodriguez teaches incubation at 37oC (s5).  
With regards to claim 15, Torrente-Rodriguez teaches the use magnetic beads (abstract).
With regards to claim 16, Torrente-Rodriguez teaches biotin labeled (Table s2).
With regards to claim 17, Torrente-Rodriguez teaches Streptavidin HRP conjugate.
With regards to claim 24, Torrente-Rodriguez teaches CTGATAAGCTAGCCGG, which has a melting temperature of 45.9oC.( Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021)
With regards to claim 25, Torrente-Rodriguez teaches AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT which has a melting temperature of 64.49oC. (Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021).
Claim 1-5, 7-9, 15-18, 24, 25-27, 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Torrente-Rodríguez (Biosensors and Bioelectronics (2016) volume 86, pages 516-521) as evidenced by Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50.
With regards to claim 1, 34Torrente-Rodríguez teaches 

    PNG
    media_image1.png
    699
    997
    media_image1.png
    Greyscale

Torrente-Rodriguez teaches, “The targetmiRNA-21 contains 11-base complementary sequences to both the biotinylated capture probe (b-LCp) and the detector probe (Dp).Accordingly, the target miRNA is sandwiched between the b-LCp, previously immobilized on the surface of Strep-MBs and the Dp. The two hairpin DNA 
Torrente-Rodriguez does not specifically teach the use of single molecule array assay or detection of two samples.
However, Walt teaches two miRNA figure 2.  Walt teaches the use of simoa single molecule array platform for detection of miRNA with high sensitivity and high specificity (page 7, last full paragraph).
Therefore it would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the claims to substitute the Simoa systems of Walt to detect two miRNA in the method of  Torrente-Rodriguez.  The artisan would be motivated as Walt teaches Simoa platform allows specificity sensitivity of miRNA  The artisan would have a reasonable expectation of success as the artisan is merely substituting one platform for another.  
With regards to claims 2, Torrente-Rodriguez teaches miR-21 which is 18-25 nucleotides.  
With regards to claims 3-4, Torrente-Rodriguez teaches miRNA which is an RNA and microRNA. 
With regards to claim 5, Torrente-Rodriguez teaches first and second segments of about 10 nucleotides.(figure 1).
With regards to claim 7, Torrente-Rodriguez teaches the detection probe and capture probe are the full length of the miRNA (figure 1).

With regards to claim 9, Torrente-Rodriguez teaches incubation at 37oC (s5).  
With regards to claim 15, Torrente-Rodriguez teaches the use magnetic beads (abstract).
With regards to claim 16, Torrente-Rodriguez teaches biotin labeled (Table s2).
With regards to claim 17, Torrente-Rodriguez teaches Streptavidin HRP conjugate.
With regards to claim 24, Torrente-Rodriguez teaches CTGATAAGCTAGCCGG, which has a melting temperature of 45.9oC.( Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=CTGATAAGCTAGCCGG&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021)
With regards to claim 25, Torrente-Rodriguez teaches AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT which has a melting temperature of 64.49oC. (Melting temperature ™ calculation( http://insilico.ehu.es/tm.php?primer=AGTCTAGGATTCGGCGTGGGTTAATCAACATCAGT&basic=1&cp=200&cs=50&cmg=0, downloaded 7/20/2021).
Summary
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN C POHNERT PhD whose telephone number is (571)272-3803.  The examiner can normally be reached on Monday- Friday about 6:00 AM-5:30 PM, every second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Pohnert/           Primary Examiner, Art Unit 1634